Motion Granted; Dismissed and Memorandum Opinion filed July 11, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00412-CV

                       J.M. ARPAD LAMELL, Appellant
                                         V.

  INDYMAC MORTGAGE SERVICES F.S., A DIVISION OF ONE WEST
        BANK, FSB, A FOREIGN CORPORATION, Appellee

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-11491


               MEMORANDUM                          OPINION
      This is an appeal from an order signed April 10, 2012, denying appellant’s
application for a temporary injunction. On May 31, 2013, appellee filed a motion
to dismiss the appeal, asserting that the appeal has been rendered moot by the trial
court’s April 12, 2013 order granting appellee’s motion for summary judgment on
all of appellant’s claims. See Tex. R. App. P. 42.3.

      The trial court’s final summary judgment order renders moot an appeal
relating to the trial court’s prior order denying temporary injunction. Jordan v.
Landry’s Seafood Restaurant, Inc., 89 S.W.3d 737, 741 (Tex. App.—Houston [1st
Dist.] 2002, pet. denied); see also Heckman v. Williamson Cnty., 369 S.W.3d 137,
166–67 (Tex. 2012) (observing that case is moot if there ceases to be “a justiciable
controversy between the parties — that is, if the issues presented are no longer
‘live,’ or if the parties lack a legally cognizable interest in the outcome”). We must
dismiss a case once it becomes moot on appeal. Isuani v. Manske-Sheffield
Radiology Group, P.A., 802 S.W.2d 235, 236 (Tex. 1991); see also James v.
Easton, 368 S.W.3d 799, 802 n.2 (Tex. App.—Houston [14 Dist.] 2012, pet.
denied) (noting related appeal from temporary injunction was dismissed as moot
after a final judgment was signed); Parham Family Ltd. P’ship v. Morgan, No. 14-
12-00195-CV, 2012 WL 3866504, *1 (Tex. App.—Houston [14th Dist.] Sept. 6,
2012, no pet.) (mem. op.) (dismissing interlocutory appeal as moot after final
judgment was signed).

      Accordingly, we grant appellee’s motion and order the appeal dismissed.

                                       PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                          2